Case 2:19-cV-11194-DI\/|L-|\/|KI\/| ECF No. 1 filed 04/25/19 Page|D.l Page 1 of 40 40

MIED ProSe l (Rev 5/16) Complaint for a Civi| Case OR|G| NAL

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT oF MICHIGAN

 

Davld Mlchael Powell Case; 2;19-¢\/-11194

Judge: Lawson, David M.

N|J: N|ajzoub, |Vlona K.

Filed: 04-25-2019

IFP David Michae| PoweH v. Argosy University, et al (dw)

(Write the full name of each plainti]jf who is filing this complaint
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached ” in the space and attach an additional Jury Trial; YeS |:] NO
page with the full list of names. ) (Check one)
V.

Argosy University, Dream Center Education Holdings
LLC., Dottore Cornpanies LLC., U.S. Depamnent Of
Education

(Wri'te thefull name of each defendant who is being sued If the
names of all the defendants cannot fit in the space above, please
write “see attached ” in the space and attach an additional page
with the full list ofnames.)

 

Complaint for a Civil Case

Case 2:19-cV-11194-DI\/|L-|\/|KI\/| ECF No. 1 filed 04/25/19 Page|D.Z Page 2 of 40

MIED ProSe l (Rev 5/16) Complaint for a Civil Case

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint Attach

additional pages if needed
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

David Michael Powell

 

3377 Ellis Park Drive

 

Burton

 

Michigan 48519

 

(81 0)-814-2055

 

davidpowellcfsfa@gmail.com

 

Provide the information below for each defendant named in the complaint, Whe_ther the
defendant is an individual, a government agency, an organization, or a corporation
For an individual defendant, include the person’s job or title (if known). Attach

additional pages if needed.
Defendant No. l

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Argosy University

 

 

601 South LeWiS Street

 

Orange

 

California 92868

 

1-866-848-0776

 

materialreview@argosy.edu

 

Dream Center Eclucation Holdings

 

 

1400 Penn Avenue

 

Pittsburgh

 

Pennsylvania 15222

 

714-667-7667

 

 

CaSe 2219-CV-11194-D|\/|L-|\/|K|\/| ECF NO. 1 filed 04/25/19 Page|D.S

MlED ProSe | (Rev 5/16) Comp|aint for a Civil Case

II.

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Basis for Jurisdiction

Dottore Companies LLC

Page 3 of 40

 

 

2344 Canal Rd.

 

Cleveland
Ohio 441 13
216-771-0727

 

info@dottoreo.com

 

U.S. Department of Education

 

400 Maryland Avenue SW
Washington
D.C. 20202

 

800-872-5327

 

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.

§ 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)

Federal question

|:| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

Case 2:19-cv-11194-Dl\/lL-l\/lKl\/l ECF No. 1 filed 04/25/19 PagelD.4 Page 4 of 40

MlED ProSe l (Rev 5/l6) Complaint for a Civil Case

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

code 110, 160, 152, 190, 195, 360,448,450, The Revised l\/Iodel ofBuisness Act
48 CFR 31.303 a, b 48 CFR l.lOl 48 CFR 4 Subpart 4.5, 4.6, 4.8, 4.18

48 CFR 31.302 48 CfR 1.105

48 CFR 31.301 48 CFR 3 Subpart 3.5, 3.'7, 3.8, 3.10, 3.112, CFR Part 200

B. If the Basis for Jurisdiction Is Diversity of Citizenship
l. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) ,
is a citizen of the State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) ,
is incorporated under the laws of the State of (name)

, and has its principal place of business in the

 

 

State of (name)

 

(If more than one plainti]f is named in the complaint attach an additional page
providing the same information for each additional plaintijf.)

2. The Defendant(s)

 

 

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of the
State of (name) . Or is a citizen of O”oreign
nation)

b. If the defendant is a corporation
The defendant, (name) , is incorporated
under the laws of the State of (name) , and

 

has its principal place of business in the State of (name)

. Or is incorporated under the laws of
O"oreign nation) , and has its principal place
of business in (name)

 

 

 

(If more than one defendant is named in the complaint attach an additional
page providing the same information for each additional defendant.)

Case 2:19-cv-11194-Dl\/lL-l\/lKl\/l ECF No. 1 filed 04/25/19 PagelD.B Page 5 of 40

l\/llED ProSe l (Rev 5/16) Complaint for a Civil Case

III.

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes
or the amount at stake_is more than $75,000, not counting interest and costs of
court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly
as possible the facts showing that each plaintiff is entitled to the damages or other relief sought
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiffs rights, including the dates and places of that involvement or
conduct 1f more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph Attach additional pages if needed

On March 8th, 2019 under the notice of March 6th, 2019 students were informed by Argosy
University Online that all colleges were closing. The announcement of receivership was also
stated that Dottore Companies LLC. was acting on behalf of Dream Center Education Holding
LLC. The reason for the closure was loss of Title 4 funding from the Federal Government
which was not found out until the latter had been investigating practices of Dream Center
Educational Holdings and Argosy University. During this time 1 David M. Powell being a
3rd-year Doctoral student were not correctly informed of continued higher educational
continuations practices which were to this day unresolved In research, there were findings that
the Federal government placed receiver Dottore LLC to address the over 30, million dollars in
discrepancies to keep Argosy open and failed. We were notified by emails with no awareness of
the internal issues of Argosy University. On December 5, 2019, was the first time 1 felt uneasy
about the financial aide. 1 look back now and assume that each party knew the potential of the
collapse of Dream Center Holdings LLC, which cost over 17,000 students their education

Within the assumption of Education Management Corporation's sale to Dream Center
Education Holding LLC. Many questions were arising from 10/2016 to final entrance of
practice of transfer to Dream Center Education Holding LLC. My educational programs and
areas of applied application to programs were changed or discontinued payments made but
never refunded to the Students account The practicum looks at the diversity of loan history
with the Department of Education where there were complaints made on or before and after the
merger of Argosy to DCEH LLC. These complaints are as followed: On 09/10/2013 loan
amount, 04/24/2015 billing, 07/21/2016 loan complaints, 10/11/2016 loan issue, 04/20/17,
07/06/2017 compliance of school, 10/10/2017 failure to disperse, 02/12/2018 irregularity of
funds, 06/28/2018 wrong loan, 09/05/2018 paperwork, 11/07/2018 Disbursements, 12/05/2018,
12/07,13,20,21,27/2018, 01/3,8,10,13,18,19,23,24,25/2019, 02/1-18/2019, 03/07-30/2019

Case 2:19-cv-11194-Dl\/lL-l\/lKl\/l ECF No. 1 filed 04/25/19 PagelD.€ Page 6 of 40

On March 8th, 2019 under the notice of March 6th, 2019 students were informed by
Argosy University Online that all colleges were closing. The announcement of receivership was
also stated that Dottore Companies LLC. was acting on behalf of Dream Center Education
Holding LLC. The reason for the closure was loss of Title 4 funding from the Federal
Government which was not found out until the latter had been investigating practices of Dream
Center Educational Holdings and Argosy University. During this time 1 David M. Powell being a
3rd-year Doctoral student were not correctly informed of continued higher educational
continuations practices which were to this day unresolved. 1n research, there were findings that
the Federal government placed receiver Dottore LLC to address the over 30, million dollars in
discrepancies to keep Argosy open and failed. We were notified by emails with no awareness of
the internal issues of Argosy University. On December 5, 2019, was the first time 1 felt uneasy
about the financial aide. 1 look back now and assume that each party knew the potential of the
collapse of Dream Center Holdings LLC, which cost over 17,000 students their education

Within the assumption of Education Management Corporation's sale to Dream Center
Education Holding LLC. Many questions were arising from 10/2016 to final entrance of practice
of transfer to Dream Center Education Holding LLC. l\/[y educational programs and areas of
applied application to programs were changed or discontinued payments made but never
refunded to the Students account The practicum looks at the diversity of loan history with the
Department of Education where there were complaints made on or before and after the merger of
Argosy to DCEH LLC. These complaints are as followed: On 09/10/2013 loan amount,
04/24/2015 billing, 07/21/2016 loan complaints, 10/11/2016 loan issue, 04/20/17, 07/06/2017
compliance of school, 10/10/2017 failure to disperse, 02/12/2018 irregularity of funds,
06/28/2018 wrong loan, 09/05/2018 paperwork, 11/07/2018 Disbursements, 12/05/2018,
12/07,13,20,21,27/2018, 01/3,8,10,13,18,19,23,24,25/2019, 02/1-18/2019, 03/07-30/2019

Case 2:19-cv-11194-Dl\/lL-l\/lKl\/l ECF No. 1 filed 04/25/19 PagelD.? Page 7 of 40

1n this, there were several concerning issues that reports were made on my behalf via
phone calls and e-mails through the Department of Education, Argosy University Financial Aid
Department, and Dottore, Mark receiver did on my behalf from the chancellor of students and
the financial aid management team. The issue here is between the 2016-2019 1 never spoke to the
same officer of financial assistance at Argosy and had 27 financial aid counselors.

During the closure of the school which was doing business through the internet in the
State of Michigan, there was that of the seeking of information First Argosy University did not
cancel loans so that they could be reissued for 201 8/ 19 school year until 04/10/2019 after there
were complaints made again with the federal government The other was within the area of
contract there is the student was left out of good faith practices and failure to notify students of
methods.

On April 8th 1 was excepted at a new college which did not accept all my credits and will
cost additional funding. To this date, there is no information regarding who, what, where, or
why. The field change of my Doctorate and time spent found out that all parties up to the
Secretary of Education were aware of this matter.

Case 2:19-cv-11194-Dl\/lL-l\/lKl\/l ECF No. 1 filed 04/25/19 PagelD.S Page 8 of 40

MIED ProSe l (Rev 5/16) Complaint for a Civil Case

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments 1nclude any basis for claiming that the wrongs alleged are
continuing at the present time. 1nclude the amounts of any actual damages claimed for the acts
alleged and the basis for these amounts 1nc1ude any punitive or exemplary damages claimed,
the amounts, and the reasons you claim you are entitled to actual or punitive money damages
1) education payment 300,000.00

Educational contract and finacial aide to finish college and clear debt

2) research lost 60,000.00

writing a new disertation and cost PhD.

3) Editor lost 20,000.00

Professional Editor for re-writes

4) Lost wages 50,000.00 personal x2 100,000.00

Time taken away from work and my private buisness cost me and my family

5) Professional Career Advancement 200,000.00 yearly x 5 years= 1,000,000.00

6) Mental Health 12,000.00 x 2= 24000.00

7) Physical Health 12,000.00

8) Phone 2,000.00

9) Transportation lost 8,000.00 x 2= 16,000.00

10) Publishing loss 25,000.00 x 2: 50,000.00

11) Fees and Services 351,000.00

Total Damage claim 2,356,312.50

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, 1 certify to the best of my
knowledge, information, and belief that this complaint (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
1 agree to provide the Clerk’s Office with any changes to my address where case-

related papers may be served. 1 understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: April 2§ , 20 19

 

 
 
    
  

Signature of Plaintiff
Printed Name of Plaintiff

     

DRI/l' M.'¢./t a ¢/ pé`lo¢//

Case 2:19-cv-11194-Dl\/lL-l\/lKl\/l ECF No. 1 filed 04/25/19 PagelD.Q Page 9 of 40

l\/llED ProSe l (Rev 5/16) Complaint for a Civil Case

Additional Information:

4/10/2019 CaSe 2219-CV-11194-D|\/|L-|\/|K|\/| 'E@ipz"l\l°©‘?rll_ey §f€?lamP/B$l‘§_@°mp%f§j§‘l|§‘.lO Page 10 Of 40

     
 

sTATE oi= MicHIGAN m‘°h‘ga“'g°"

State of l‘vlichian

.-..=.i=~__ m o ; l '

l\/lichigan.gov Home AG Home | Site l\/lap

Thank you for your Complaint/ inquiry

Your complaint has been successfully submitted. P|ease print and/or save this confirmation for
your records

The Attorney Genera|'s Consumer Protection Division has received and will be reviewing your correspondence P|ease retain this
confirmation as it includes the Attorney Genera| number assigned to your correspondence |f your correspondence involves a consumer
complaint the Attorney Genera|'s ofnce will likely contact the company on your behalf and provide you with a copy of the response We
receive lf your correspondence involves a question or a request for information, we will respond to your inquiry as soon as possible

The /-\ttorney Genera|'s office helps thousands of consumers each year. We want to help you resolve your complaint to your satisfaction
Because of the enormous volume of complaints we receive, however, the Attorney Genera|'s office cannot file lawsuits on behalf of_
individual consumers Rather, the Attorney General will sue a company only when the general public interest is involved or in certain cases
involving a large number of consumers Accordingly, if you feel that a lawsuit may be necessary in your case, you may wish to me a
complaint in Sma|| Claims Court or hire your own attorney

lf your correspondence is just to give us information and you indicated that you do not need us to respond, thank you. The material you
provided will remain part of our public database You will not hear from us again unless we have questions

|f you need to supply additional information and/or documents please include in the subject line the following Complaint identification
Number: 2019-cp04102325552-A '

l Emai|:gp ocs@michigan.g v

 

Sincere|y yours,
* Fax; (517) 241-3771 Consumer Protection Division

~ iviaii: P.o. Box 30213, Lansing, rvii 48909 §§:;l ;§§:?Yg

 

 

 

Web Complaint Number: 2019-Cp04102325552-A Subrnitted:4/10/2019 11:25!34 PM

 

 

Consumer |nformation

Your Last Name: Powell First Name: David l\/|.|.: M
Your Street Address: 3377 E|lis Park Drive City: Burton
Your State: l\/ll Zip Code: 48519
Your County: Genesee
Your Home Phone: 8108142055 Your Work Phone: Ext.:
Fax Number: E-mai| Address: davidpowe||cfsfa@gmai|.com

Are you a veteran or active-duty service member? Yes NO

 

 

Primary Company Or Person Your Complaint ls About

Company or Person? Company

Complainee Last Name: Complainee First Name:
Company Name: Argosy University
Street Address: 1400 Penn Avenue City: Pittsburgh
State: PA Zip Code: 15222
County: Outside l\/lichigan Phone:
Fax Number: E-mai| Address:
Web Site Address: argosyuniversityonline.edu Product Offered:

Special Jurisdiction: (none)

 

Secondary Company Or Person Your Complaint ls About

 

Company or Person? Company
Complainee Last Name: Complainee First Name:

https://secure.ag.state.mi.us/comp|aints/consumer.aspx 1/3

 

 

400/2019 CaS€ 2219-CV-11194-D|\/|L-i\/|K|\/| '\E@Pii\él€iq"ley ¢H@CP'®`A¢EBH§ONMQ@FDLJ_ Page 11 Of 40

michigan.gov
St t ffi!iichi¢an

 

l\/lichigan.gov Home AG Home | Site Map

Thank you for your Complaint/ inquiry

Your complaint has been successfully submitted. P|ease print and/or save this confirmation for
your records.

The Attorney Genera|'s Consumer Protection Division has received and will be reviewing your correspondence Piease retain this
confirmation as it includes the Attorney Generai number assigned to your correspondence if your correspondence involves a consumer
complaint, the Attorney Genera|'s office will likely contact the company on your behalf and provide you with a copy of the response we
receive if your correspondence involves a question or a request for information, we will respond to your inquiry as soon as possible

The Attorney Genera|'s office helps thousands of consumers each year. We want to help you resolve your complaint to your satisfaction
Because of the enormous volume of complaints we receive however, the Attorney Genera|'s office cannot file lawsuits on behalf of
individual consumers Rather, the Attorney Generai will sue a company only when the general public interest is involved or in certain cases
involving a large number of consumers Accordingly, if you feel that a lawsuit may be necessary in your case, you may wish to die a
complaint in Smal| Claims Court or hire your own attorney

if your correspondence is just to give us information and you indicated that you do not need us to respond, thank you. The material you
provided will remain part of our public database You will not hear from us again unless we have questions

if you need to supply additional information and/or documents please include in the subject line the following Complaint identification
Number: 2019-cp04102325552-A

0 Emai|:gp ocs@michig§gg_v Sincere|y yours

0 Fax: (517) 241-3771 Consumer Protection Division

o Maii: P.o. Box 30213, Lansing, ivii 48909 gm ;§§1515132§

 

 

 

Web Complaint Number: 2019-cp04102325552-A Submitted: 4/10/2019 11 :25:34 PM

 

Consumer information

Your Last Name: Powell First Name; David M.|.: M
Your Street Address: 3377 E||is Park Drive City: Burton
Your State: Ml Zip Code: 48519
Your County: Genesee
Your Home Phone: 8108142055 Your Work Phone: Ext.:
Fax Number: E-maii Address: davidpowei|cfsfa@gmai|.com

Are you a veteran or active-duty service member? Yes No

 

Primary Company Or Person Your Complaint ls About

Company or Person? Company

Complainee Last Name: Complainee First Name:
Company Name: Argosy University
Street Address: 1400 Penn Avenue City: Pittsburgh
State: PA Zip Code: 15222
County: Outside Michigan Phone:
Fax Number: E-mai| Address:
Web Site Address: argosyuniversityonline.edu Product Offered:

Special Jurisdiction: (none)

 

Secondary Company Or Person Your Complaint ls About

Company or Person? Company
Complainee Last Name: Complainee First Name:

https;//secureag.state.mi.us/complaints/consumer.aspx 1/3

400/2019 CaS€ 2219-CV-11194-Di\/|L-i\/|K|\/| l\iE@F"l\<l@Qr®Y ¢HER£P'M¢BB!§!§WMQ@*D.J_Z Page 12 Of 40

    

michigan.gov
State of Miehian
intensive

i\/lichigan.gov Home AG i-lome | Site Map

Thank you for your Complaint/ inquiry

Your complaint has been successfully submitted. P|ease print and/or save this confirmation for
your records

The Attorney Genera|'s Consumer Protection Division has received and will be reviewing your correspondence Piease retain this
confirmation as it includes the Attorney Generai number assigned to your correspondence if your correspondence involves a consumer
complaint the Attorney Genera|'s ofhce will likely contact the company on your behalf and provide you with a copy of the response we
receive if your correspondence involves a question or a request for information, we will respond to your inquiry as soon as possible

The Attorney Genera|'s office helps thousands of consumers each year. We want to help you resolve your complaint to your satisfaction
Because of the enormous volume of complaints We receive, however, the Attorney Genera|'s office cannot file lawsuits on behalf of
individual consumers Rather, the Attorney Generai will sue a company only when the general public interest is involved or in certain cases
involving a large number of consumers Accordingly, if you feel that a lawsuit may be necessary in your case, you may wish to file a
complaint in Small Claims Court or hire your own attorney

if your correspondence is just to give us information and you indicated that you do not need us to respond, thank you. The material you
provided will remain part of our public database You will not hear from us again unless we have questions

if you need to supply additional information and/or documents please include in the subject line the following Complaint identification
Number: 2019-cp04102325552-A

0 Email: gp ocs@michingL Sincere|y yours
0 Fax: (517) 241-3771 Consumer Protection Division

o Maii; P.o. Box 30213, i_ansing, ivii 48909 §§;;§ §§§f??§g

 

Web Complaint Number: 2019-cp04102325552~A Submitted: 4/10/2019 11 :25:34 PM

 

Consumer information

Your Last Name: Powell First Name: David l\/i.l.: M
Your Street Address: 3377 El|is Park Drive City: Burton
Vour State: N|l Zip Code: 48519
Your County: Genesee
Your Home Phone: 8108142055 Your Work Phone: Ext.:
Fax Number: E-mail Address: davidpowe||cfsfa@gmai|.com

Are you a veteran or active-duty service member? Yes NO

 

Primary Company Or Person Your Complaint is About

Company or Person? Company

Complainee Last Name: Complainee First Name:
Company Name: Argosy University
Street Address: 1400 Penn Avenue City: Pittsburgh
State: PA Zip Code: 15222
County: Outside l\/|ichigan Phone:
Fax Number: E-mail Address:
Web Site Address: argosyuniversityonline.edu Product Offered:

Special Jurisdiction: (none)

 

Secondary Company Or Person Your Complaint is About

Company or Person? Company
Complainee Last Name: Complainee First Name:

l
l
l https://secure.ag.state.mi.us/comp|aints/consumer.aspx 1/3

4/10/2019€&8€ 2219-CV-11194-Di\/|L-i\/|Ki\/| 'E(Dii§a'|\ft§l.°rll_ey §P€A@UZD*EW&'Q:°NPAQ§¢DLS Page 13 Of 40

Company Name: Dream Center Education Holdings, Llc,

Street Address: 1400 Penn Avenue City: Pittsburgh
State: PA Zip Code: 15222
County: Phone: 7142677667
l Fax Number: E-mai| Address:

l Web Site Address:

 

l Motor Vehicie Warranty Complaint information

if your complaint involves motor vehicle manufacturer warranties or non-dealer service contracts please nil out this section Most
other auto-related complaints including dealer complaints and complaints concerning automotive repairs and repair facilities must
be filed with the Department of State’s Bureau of Automotive Redulation: 1-800-292-4204

Vehicie Make, i\/iodel, and Year:
Vehicie V|N No.:

 

Complaint information

incident Date: 03/08/2019
incident Time: 4:00:00 Pl\/l
incident Location: Online
Approximate li/ionetary Value: 175000
Did you sign a contract? s Yes g NO
Educational Contract
Online
lsa court action pending? ' Yes s No

Where did you sign this contract’?

Do you have an attorney representing you on this matter? Yes NO
Are you willing to testify in court regarding this complaint? Yes No

Did you complain directly to the business? » Yes NO if SO, WhO? AI’QOSY University

What was the response from the business? Nothing

The college closed for
if no complaint was given to the business directly, why? illegal use of federal
money
lf so, who? Department of Higher
learning Arizona
if so, please provide more

Was this complaint filed with any other agencies? \` Yes NO

Do you think you were targeted for unfair treatment due to your status as a veteran information in the Complaint
or active~duty servicemember’? Ye$ NO Detai|/lnquiry information section
below.

 

Complaint Det'aiilinquiry information

Describe your problem, what attempts you have made to correct it, and how you would like to have the problem resolved You
have approximately 8-10 typed pages and you may paste text from word processing documents

On i\/iarch 8 2019 l with thousands of other students were informed that Argosy University would close This was without notice or expected. The
school Argosy University Online closed due to the wrongful use of educational federal ioan's grants and subsidies This was for the misuse of
college federal aide On this date was of issue no exit stage made for viable transfer of myself a third year Doctorai student to go without
assuming more debt but also with no completion of degree while in the dissertation phase of the Doctorai program. l have tried to attend other
colleges and have been accepted but there are still financial aide issue unresolved from Argosy University. On August 8th 2018 Was the second
presentation of issue with financial Grad P|us loan that had been certified on my behalf from Argosy totaling to date 44000.00 dollars The issue
here is the breach of contract which was signed back in 2015 upon acceptance to the Doctorai program | was a participating student who had
received my BA, lle, and in my third year of my Doctorai program at the lRB phase in this l was also insured that my subsidized loan and
unsubsidized would cover all expenses till research was started l participated in 100% of all accredited classes and carried a 3.59 G.P.A. On
November 5 2018 was the first issue when student grad plus loans were being watched by myself and started to notice irregularities l presented
many questions and never any direct answers or was redirected to other individuals within the University. On December 28 2018 is when my
guidance counselor was dismissed and also my financial aide counselor. This put up several red flags but again there were explanations which
were blamed on government shut down in February 18th 2019 l was notified that there was trouble with funding and one week latter the
Chanceiior was terminated This became even more relevant when the class was being ran by no one since they fired my research chair one in a
half weeks prior to completion of the class attending on l\/larch 6th 2019. Within this date the facts are simple l attended a online educational
program that had been purchased by Dream Center Education Holdings LLC in 2017 in Michigan at my home at 3377 E||is Park Drive Burton, l\/i|
48519 for 8 years at Argosy University Online of Phoenix Arizona. l have tried 196 times to contact Argosy University through the skeleton crew
still working to no luck for resolving issue. DCEH llc 236 times was called with no resolve Emails were sent with no return l have also contacted
the Federai Attorneys generals office the department of education, Arizona‘s Department of Higher learning Private and Post Secondary
Schoo|s. Arizona‘s Attorney Generai office and was reverted back to call Michigan's Attorneys Generals office issues 1) Breach of Contractual
law 2) misappropriations of funds Federai 3) improper dismissal of educational services 4) lost wages per degree expectations 5) FCC
regulations of proper notification regarding e-commerce 6) Corporation failure to provide fair and just services 7) Mentai Stress and issues 8)
misappropriations of loans regarding David M. Powell 9) Educational exit plan without sustainability or pakeaging 10) illegally moving location of
school without notice to state and students regarding online programs

Check if you want to send documentation After you submit this form you will be provided with a postal mail address and facsimile number,

https://secure.ag.statemi.us/complaints/consumer.aspx . 2/3

 

440/2019 case 2:19-cv-11194-Divii_-ivikivi leoieriteq"sv<iiieiaioziissiaeom@ageim.14 Page 14 of 40

Company Name: Dream Center Education Holdings, L|c,

Street Address: 1400 Penn Avenue City: Pittsburgh
State: PA Zip Code: 15222
County: Phone: 7142677667
Fax Number: E-maii Address:
Web Site Address:

 

if your complaint involves motor vehicle manufacturer warranties or non-dealer service contracts please Hil out this section i\/lost
other auto-related complaints including dealer complaints and complaints concerning automotive repairs and repair facilities must

Motor Vehicie Warranty Complaint information
l be filed with the Department of State’s Bureau of Automotive Regulation: 1-800-292-4204

Vehicie Make, l\/lode|, and Year:
Vehicie V|N No.:

 

Complaint information

incident Date: 03/08/2019
incident Time: 4:00:00 PM
incident Location: Online
Approximate i\/ionetary Value: 175000
Did you sign a contract’? » Yes NO

Educational Contract
Online

is a court action pending? Yes ` No

Where did you sign this contract?

Do you have an attorney representing you on this matter? Yes ‘* NO
Are you Willing to testify in court regarding this compiaint? s YeS , NO

Did you complain directly to the business? `» YeS NO if SO, WhO? AI'QOSy University

What was the response from the business? Nothing
The college closed for
if no complaint was given to the business directly, why? illegal use of federal
money
if so, who? Department of Higher
learning Arizona
if so, please provide more

Was this complaint filed with any other agencies? ~ Yes NO

Do you think you were targeted for unfair treatment due to your status as a veteran v information in the Complaint
or active-duty servicemember? Yes NO Detail/inquiry information section
beiow.

 

Complaint Detaii/inquiry information

Describe your problem, what attempts you have made to correct it, and how you would like to have the problem resolved You
have approximately 8-10 typed pages and you may paste text from word processing documents

On i\/iarch 8 2019 | with thousands of other students were informed that Argosy University would close. This was without notice or expected The
school Argosy University Online closed due to the wrongful use of educational federal ioan's grants and subsidies This was for the misuse of
college federal aide On this date was of issue no exit stage made for viable transfer of myself a third year Doctorai student to go without
assuming more debt but also with no completion of degree Whiie in the dissertation phase of the Doctorai program. i have tried to attend other
colleges and have been accepted but there are still financial aide issue unresolved from Argosy University. On August 8th 2018 was the second
presentation of issue with financial Grad Plus loan that had been certified on my behalf from Argosy totaling to date 44000.00 dollars The issue
here is the breach of contract which was signed back iri 2015 upon acceptance to the Doctorai program l was a participating student who had
received my BA, l\/iA, and in my third year of my Doctorai program at the lRB phase in this | was also insured that my subsidized loan and
unsubsidized would cover ali expenses till research was started l participated in 100% of ali accredited classes and carried a 3.59 G.P.A. On
November 5 2018 was the first issue when student grad plus loans were being watched by myself and started to notice irregularities l presented
many questions and never any direct answers or was redirected to other individuals within the University. On December 28 2018 is when my
guidance counselor was dismissed and also my financial aide counselor. This put up several red flags but again there were explanations which
were blamed on government shut down in February 18th 2019 | was notined that there was trouble with funding and one week latter the
Chancellor was terminated This became even more relevant when the class was being ran by no one since they fired my research chair one in a
half weeks prior to completion of the class attending on March 6th 2019. Within this date the facts are simple l attended a online educational
program that had been purchased by Dream Center Education Holdings LLC in 2017 in Michigan at my home at 3377 Eilis Park Drive Burton, l\/l|
48519 for 8 years at Argosy University Online of Phoenix Arizona. | have tried 196 times to contact Argosy University through the skeleton crew
still working to no luck for resolving issue DCEH llc 236 times was called with no resolve Emai|s were sent with no return l have also contacted
the Federal Attorneys generals office the department of education Arizona‘s Department of Higher learning Private and Post Secondary
Schools Arizona‘s Attorney Generai office and was reverted back to call Michigan's Attorneys Generais office issues 1) Breach of Contractual
law 2) misappropriations of funds Federal 3) improper dismissal of educational services 4) lost wages per degree expectations 5) FCC
regulations of proper notification regarding e-commerce 6) Corporation failure to provide fair and just services 7) Mentai Stress and issues 8)
misappropriations of loans regarding David M. Powell 9) Educational exit plan without sustainabi|ity or pakeaging 10) illegally moving location of
school without notice to state and students regarding online programs

Check if you want to send documentation After you submit this form you will be provided with a postal mail address and facsimile number,

https://secure.ag.state.mi.us/comp|aints/consumer.aspx 2/3

 

440/2019 ease 2:19-cv-11194-Divii_-ivikivi mcnamaraCi<iied'oaiseiéteomiihageio.ls Page 15 of 40

Company Name: Dream Center Education Holdings, L|c,

Street Address: 1400 Penn Avenue City: Pittsburgh
State: PA Zip Code: 15222
County: Phone: 7142677667
Fax Number: E-maii Address:
Web Site Address:

 

Motor Vehicie Warranty Complaint information

if your complaint involves motor vehicle manufacturer warranties or non-dealer service contracts please fill out this section l\/lost
other auto-related complaints including dealer complaints and complaints concerning automotive repairs and repair facilities must
be fled with the Department of State’s Bureau of Automotive Regulation: 1-800-292-4204

Vehicie Make, Model, and Year:
Vehicie ViN No.:

 

Complaint information

incident Date: 03/08/2019
incident Time: 4:00:00 PM
incident Location: Online
Approximate Monetary Value: 175000
Did you sign a contract? s Yes NO

Educational Contract
Online

is a court action pending? Yes NO

Where did you sign this contract?

Do you have an attorney representing you on this matter? Yes 1 NO
Are you willing to testify in court regarding this compiaint? n Ye$ NO

Did you complain directly to the business? ~ yes NO if so, who? Argosy University
What was the response from the business'.7 Nothing

The college closed for
if no complaint was given to the business directiy, why? illegal use of federal

money
if so, who? Department of Higher
learning Arizona
if so, please provide more
Do you think you were targeted for unfair treatment due to your status as a veteran § information in the Complaint

or active-duty sen/icemember? Ye$ ` N° Detaii/inquiry information section
below.

Was this complaint filed with any other agencies? \ Yes NO

 

Complaint Detaii/inquiry information

Describe your problem, what attempts you have made to correct it, and how you would like to have the problem resolved You
have approximately 8-10 typed pages and you may paste text from word processing documents

On March 8 2019 l with thousands of other students were informed that Argosy University would ciose. This was without notice or expected The
school Argosy University Online closed due to the wrongful use of educational federal ioan's grants and subsidies This was for the misuse of
college federal aide On this date was of issue no exit stage made for viable transfer of myself a third year Doctorai student to go without
assuming more debt but also with no completion of degree while in the dissertation phase of the Doctorai program. l have tried to attend other
colleges and have been accepted but there are still financial aide issue unresolved from Argosy University. On August 8th 2018 was the second
presentation of issue with financial Grad Plus loan that had been certified on my behalf from Argosy totaling to date 44000.00 dollars The issue
here is the breach of contract which was signed back in 2015 upon acceptance to the Doctorai program. i was a participating student who had
received my BA, i\/iA, and in my third year of my Doctorai program at the lRB phase ln this l was also insured that my subsidized loan and
unsubsidized would cover all expenses till research was started l participated in 100% of all accredited classes and carried a 3.59 G.P.A. On
November 5 2018 was the first issue when student grad plus loans were being watched by myself and started to notice irregularities | presented
many questions and never any direct answers or was redirected to other individuals within the University On December 28 2018 is when my
guidance counselor was dismissed and also my financial aide counselor. This put up several red flags but again there were explanations which
were blamed on government shut down in February 18th 2019 l was notified that there was trouble with funding and one week latter the
Chance|lor was terminated This became even more relevant when the class was being ran by no one since they fired my research chair one in a
half weeks prior to completion of the class attending on March 6th 2019. Within this date the facts are simple l attended a online educational
program that had been purchased by Dream Center Education Holdings LLC in 2017 in Michigan at my home at 3377 E||is Park Drive Burton, Ml
48519 for 8 years at Argosy University Online of Phoenix Arizona. l have tried 196 times to contact Argosy University through the skeleton crew
still working to no luck for resolving issue DCEH llc 236 times was called with no resolve Emai|s were sent with no return l have also contacted
the Federal Attorneys generals office the department of education, Arizona‘s Department of Higher learning Private and Post Secondary
Schoois Arizona‘s Attorney Generai office and was reverted back to call Michigan's Attorneys Generals office issues 1) Breach of Contractual
law 2) misappropriations of funds Federal 3) improper dismissal of educational services 4) lost wages per degree expectations 5) FCC
regulations of proper notification regarding e-commerce 6) Corporation failure to provide fair and just services 7) Mentai Stress and issues 8)
misappropriations of loans regarding David |Vl. Powell 9) Educational exit plan without sustainability or pakeaging 10) illegally moving location of
school without notice to state and students regarding online programs

Check if you want to send documentation After you submit this form you will be provided with a postal mail address and facsimile number,

https://secure.ag.state.mi.us/complaints/consumer.aspx 2/3

 

 

4/10/2019 CaS€ 2219-CV-11194-Di\/|L-i\/|Ki\/| lE‘®FaNG?'C|_€Y $i¢€*tllaO`AJ/@\B‘lg.@°mpd£g§q®.lti Page 16 01 40

to which you may send documents
Check if this referral is just to give us information and you do not need us to respond to you directly
Check if you want to sign up for the Consumer Protection Listserv.
l if Check if you want to sign up for the AG Press Release Listserv.

11 Check if you want to sign up for the Attorney Generai Opinions Listserv.

 

l certify that the information on this form is true and accurate to the besth my knowledge

l consent to releasing to the l\/lichigan Attorney Generai any information or document relative to the investigation of this complaint By
checking this box, l also certify that l have had the opportunity to review the Michigan Attorney Generai Privacy Policy before submitting this
complaint

 

 

 

 

MichigAi_.gov Home | AG Home | State Web Sites
c

Privacy Policy l Link Policy_ | Accessibility Poii y_ | Securitv Policy_ | AG Privacy Policy | AG Web Disc|aimer | Mcmgan News
NOTE: This page is provided for informational purposes only The l\/lichigan Department of Attorney Generai does not endorse or promote any of
the products or sites listed on the following pages Aii information provided was gathered from publicly available web sites and the department
assumes no responsibility for its accuracy

 

 

 

 

State of Michigan ' Copyright © 2001 - 2019 - Aii Rights Reserved

https://secure.ag.state.mi.us/comp|aints/consumer.aspx 3/3

 

 

4/10/2019 CaS€ 2219-CV-11194-Di\/|L-i\/|Ki\/| lEC@P'l\MQ"PY CFHEBP|G`A!¢BB!§!@WMQ@FDL? Page 17 Of 40

to which you may send documents
Check if this referral is just to give us information and you do not need us to respond to you directly
Check if you want to sign up for the Consumer Protection Listserv.
f Check if you want to sign up for the AG Press Release Listserv.

\\\"`" Check if you want to sign up for the Attorney Generai Opinions Listserv.

 

l certify that the information on this form is true and accurate to the best of my knowledge

l consent to releasing to the Michigan Attorney Generai any information or document relative to the investigation of this complaint By l
checking this box, l also certify that l have had the opportunity to review the Michigan Attorney Generai Privacy Policy before submitting this
complaint

 

 

Michingov Home l AG Home \ State Web Sites

 

 

Privacy Policy | Link Policy_ | Accessibi|ity Policy_ | Security_Egchy | AG Privacy Policy_ | AG Web Disc|aimer | Michigan News
NOTE: This page is provided for informational purposes only. The Michigan Department of Attorney Generai does not endorse or promote any of
the products or sites listed on the following pages Aii information provided was gathered from publicly available Web sites and the department
assumes no responsibility for its accuracy

 

 

 

 

 

 

 

State of Michigan ~ Copyright © 2001 - 2019 4 Aii Rights Reserved

` https://secure.ag.state.mi.us/compiaints/consumer.aspx 3/3

4/10/2019<;33@ 2:19--cv 11194- Divii_- ivikivi 'Eepai\ie?rievnreaao¥itesite€°mnagéio. 13 Page 18 of 40

to which you may send documents
Check if this referral is just to give us information and you do not need us to respond to you directly
Check if you want to sign up for the Consumer Protection Listserv.
if Check if you want to sign up for the AG Press Release Listserv.

/ Check if you want to sign up for the Attorney Generai Opinions Listserv.

 

t l certify that the information on this form is true and accurate to the best of my knowledge

l consent to releasing to the Michigan Attorney Generai any information or document relative to the investigation of this complaint By l
checking this box, l also certify that l have had the opportunity to review the Michigan Attorney Generai Privacy Policy before submitting this
complaint

 

 

Michingov Home | AG Home | State Web Sites

 

 

Privacy PO|iCy. l My. l MC_eS_S_My Policy l Security Policy_ l A__G_lIt/_a_cy Policy_ l A_G__V_V_e_bM lMQSH News
NOTE: This page is provided for informational purposes only The Michigan Department of Attorney Generai does not endorse or promote any of
the products or sites listed on the following pages Aii information provided was gathered from publicly available web sites and the department
assumes no responsibility for its accuracy

 

 

 

 

 

 

 

State of Michigan ~ Copyright © 2001 - 2019 - Aii Rights Reserved

https://secure.ag.state.mi.us/complaints/consumer.aspx 3/3

case 2:19-Cv-11194-DiviL-ivikivi EcF i\io. 1 filed 04/25/19 Pagei0.19 Page 19 or 40
Arizona State anrc[for Trivate Tostsecondary Education
Ciosed School Student Record Request Form

i’archment.com is the primary Custodian of Records for tile following schools
Do Not Send Physical Requests.

Brown Mackie College (Chaparral College); Le Cordon Bleu ~ Scottsdale
Anthem Coilege- (The Bryman Schooi, High- Tucson College
Tech Institute) ITT (2001- Ciosure)
Everest Coiiege (Academy of Business) iTT (1994-2001)
Coilins Coiiege
Student Name Date:

 

 

Correct Name of Ciosed School*:

 

Name of Program Enrolied (No Acronyms):

 

Month/Year of Enroliment/Graduation Date: Campus Location (City in AZ):
Name (printed legibiy) that Student used while Attending the closed schooi:
Last 4 of students SSN: Date of Birth: Phone#

 

 

 

 

 

 

Have you requested records from AZPPSE previously? Yesl No When?

 

 

Emaii address:

 

 

Aii records sent to a student directly will be e-mailed. ifa physical copy is needed please expect an E-mail or call to discuss the
request Always include your e-maii.
Piease select the Purpose of your request:

Personai FiiesI:l/Testing[:] /Licensing|j /Furthering Education|:| /Empioyer-Empioymencl Other:

Ofi`icial Transcripts:
Ofi`iciai Transcript to be sent to:

lnstitution/Company:
Attention to:

Address:

 

 

Secured E-maii to receive official transcripts:

 

Secured E-mail must be verified with the receiving entity to ensure documents are accepted electronically.
Not verifying the required means of receipt will delay the time the records will be received by the receiving entity.

 

Student’s signature (this authorizes the release of confidential information.)

 

¥N l;`() R Fvi.i\"i"¥()N i*`(}R A tila R§§Qil §§S"l"$

Processiiig Fee: Complete this form and return it via mail with a non-refundable $l0.00 Money Order or Cashier’s
Check (Student requests) made out to AZPPSE to the address below. We do not accept Personal Checks.

3m Party chui:sts: Submit a copy of the student release form authorizing the 3rd party to obtain the requested
information The request must be accompanied with a non-refundable $10.00 Company Check (3rii Party
requests Oniy) or Money Order made out to AZPPSE and mailed to address below

AZPPSE, 1740 W ADAMS ST., SUITE 3008, PHOENlX, ARIZONA 85007

Proccssiiig lime and No (T§ixarantce: Please be advised that the processing time can range from one to six weeks The
State Board cannot guarantee that a student record can be found for every student. All requests will receive a
response with results of request should proper contact information be provided.

FolloW-up or update requests please e-mail Rachel.Kierce@azppse. gov

 

CaSe 2219-CV-11194-D|\/|L-|\/|K|\/| ECF NO. 1 filed 04/25/19 Page|D.ZO Page 20 Of 40

Arizona 5 tate Boarc[for (Prir/ate (Postsecom[ai:v Education
Closed School Student Record Request Form

Parchment.com is the primary Custodian of Records for tile following schools
I)o Not Send Physical Reqnests.

Brown Mackie College (Chaparral College); Le Cordon Bleu - Scottsdale
Anthem College- (The Bryman School, High- Tucson College
Tech Institute) ITT (2001- Closure)
Everest College (Academy of Business) ITT (1994-2001)
Collins Col|ege
Student Name Date:

 

 

Correct Name of Closed School*:

 

Name of Program Enrolled (No Acronyms):

 

Month/Year of Enrollment/Graduation Date: Campus Location (City in AZ):
Name (printed legibly) that Student used while Attending the closed school:

 

Last 4 of students SSN: Date of Birth: Phone#

 

 

 

 

 

 

Have you requested records from AZPPSE previously? Yes No When?

 

 

Email address:

 

 

All records sent to a student directly Will be e-mailed. lf a physical copy is needed please expect an E-mail or call to discuss the
request. Always include your e-mail.
Please select the Purpose of your request:

Personal Files[:l/Testing|'_'l /Licensing[l /Furthering Education[] /Employer-Employmencl Other:

Official Transcripts:
Oft`icial Transcript to be sent to:

lnstitution/Company:
Attention to:
Address:

 

 

Secured E-mail to receive official transcripts:

 

Secured E-mail must be verified With the receiving entity to ensure documents are accepted electronically.
Not verifying the required means of receipt will delay the time the records Will be received by the receiving entity.

Student’s signature (this authorizes the release of confidential information.)

 

lNi?`()R?viAri"l()N f`*`()R ALL REQ{,§¥§S"FS

Processing Fee: Complete this form and return it via mail with a non-refundable $10.00 Monev Order or Cashier’s
Check (Student requests) made out to AZPPSE to the address below. We do not accept Personal Checks.

3m Party Requests: Submit a copy of the student release form authorizing the 3"j party to obtain the requested
information. The request must be accompanied with a non-refundable $10.00 Company Check (3rd Party
requests Only) or Money Order made out to AZPPSE and mailed to address below

AZPPSE, 1740 W ADAMS ST., SUI'I`E 3008, PHOENIX, ARIZONA 85007

Processing '£`ime and No Guarantee: Please be advised that the processing time can range from one to six weeks. The
State Board cannot guarantee that a student record can be found for every student. All requests will receive a
response with results of request should proper contact information be provided.

Follow-up or update requests please e-mail Rachel.Kierce@azppse. gov

 

 

ease 2:19-cv-11194-Dl\/1L-l\/1Kl\/l ECF No. 1 filed 04/25/19 PagelD.zl Page 21 of 40
Arizona State anrc[for Trir)ate Tostseconc[ai:v Education
Closed School Student Record Request Form

i’archment.com is the primary Custodian of Records for the following schools.
Bo Not Send Physical Requests.

Brown Mackie College (Chaparral College); Le Cordon Bleu ~ Scottsdale
Anthem College- (The Bryman School, High- Tucson College
Tech Institute) ITT (2001- Closure)
Everest College (Academy of Business) ITT (1994-2001)
Collins College
Student Name Date:

 

 

Correct Name of Closed School*:

 

Name of Program Enrolled (No Acronyms):

 

Month/Year of Enrollment/Graduation Date: Campus Location (City in AZ):
Name (printed legibly) that Student used while Attending the closed schoo|:
Last 4 of students SSN: Date of Birth: Phone#

 

 

 

 

 

 

 

Have you requested records from AZPPSE previously? Yes| No When?

 

 

Email address:

 

 

All records sent to a student directly will be e-mailed. lfa physical copy is needed please expect an E-mail or call to discuss the
request Always include your e-mail.
Please select the Purpose of your request:

Personal FilesI:]/Testingl:]/Licensingl:| /Furthering Educationl:l /Employer-Employmenf_'_lOther:

Ofticial Transcripts:
Oflicial Transcript to be sent to:

lnstitution/Company:

 

Attention to:
Address:

 

 

 

Secured E-mail to receive official transcripts:

Secured E-mail must be verified with the receiving entity to ensure documents are accepted electronically
Not verifying the required means of receipt will delay the time the records will be received by the receiving entity.

Student’s signature (this authorizes the release of confidential information.)

 

iNi;`()lZ.?le'i"l.O.N i""`()R A[.il.. REQUESTS

Processing 17 ee: Complete this form and return it via mail with a non-refundable $10.00 Monev Order or Cashier’s
Check (Student requests) made out to AZPPSE to the address below. We do not accept Personal Checks.

3¢-i~1Party Requests: Submit a copy of the student release form authorizing the 3rul party to obtain the requested
information. The request must be accompanied with a non-refundable $10.00 Company Check (3rd Party
requests Only) or Money Order made out to AZPPSE and mailed to address below

AZPPSE, 1740 W ADAMS ST., SUITE 3008, PHOENIX, ARIZONA 85007

Processing T ime and No Guarante.e: Please be advised that the processing time can range from one to six weeks. The
State Board cannot guarantee that a student record can be found for every student. All requests will receive a
response with results of request should proper contact information be provided.

Follow-up or update requests please e-mail Rachel.Kierce@azppse.gov

 

` case cmew:-lemopnme+um marina mienecon)a/aa/am dragenea@e\u:ageosz Or 40

UNITED STATES DlSTRICT COURT
NORTHERN DlSTRICT OF OHIO

EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, ) CASE NO. l:l9-cv~l45
pLAINT[FF, § j[_jDGE DAN AARON POLSTER
)
V. )
)
SOUTH UNlVERSlTY OF OHIO, LLC, et )
al., )
)
DEFENDANTS. )

 

ORDER APPOINTING RECEIVER

 

This cause coming to be heard on the Emergency Motion for Appointment of Receiver
Ex Parte (the “Motion”) filed by Plaintiff Digital Media Solutions, LLC (“DMS”).E

The Court hereby finds that:

l. This Court has subject matterjurisdiction under U.S. CONST. art. IlI, § 2 and 28
U.S.C. §1332. This Court exercises diversity because the parties are of complete diverse
citizenship and the amount in controversy is in excess of $75,000. The Court has ancillary
jurisdiction of the request to appoint a receiver and for an injunction, because such relief is
substantially related to the claims of the Plaintiff. See, U.S. Bank Nat ’l Assoc. v. Nesbitt Bellevue
Props,, 866 F.Supp.Zd 247, 255 (S.D.N.Y. 2012) (appointing a receiver while exercising
diversity subject matter jurisdiction as an ancillary remedy to protect the value of properties
located in six states). Venue is proper in this Court under 28 U.S.C. § l39l(e)(l)(B) because a
substantial part of the events giving rise to this action took place in this judicial district and a

substantial part of the property that is the subject of the action is situated in this judicial district.

t?a‘lms: 1425~0001|

CaSe QM-Cillf-].QMAQDMSPWAH |H®F#NB). Ei|€tlied)ll)lll/&B/QQZ di’é,§je||BHjB|DDUQJEOBS Of 40

South Ohio currently employs approximately many Ohio residents and their Ohio institution has
enrolled over 50 active students; and

2. Defendants South University of Ohio, LLC (“South Ohio”) and Dream Center
Educational Holdings LLC (“DCEH”) (collectively, “Defendants”) are indebted to Plaintiff for
a sum in excess of $250,000; and

3. Defendants are also indebted to other secured, trade, and unsecured creditors for a
sum in excess 0f`$100,000,000; and

4. Federal courts typically consider the following factors when determining whether
to appoint a receiver: (1) the probability that fraudulent conduct has occurred or will occur to
frustrate that claim; (2) imminent danger that property will be concealed, lost, or diminished in
value; (3) inadequacy of legal remedies; (4) lack of a less drastic equitable remedy; and
(5) likelihood that appointing a receiver will do more good than harm. See, Consolidated Rail
Corp. v. Fore River Ry. 861 F.2d 322, 326-327 (lst Cir. 1988); Mintzer v. Arthur Wright & Co.,
263 F.2d 823, 826 (3d Cir. 1959); Bookou! v. Atlas Fin. Corp., 395 F. Supp. 1338, 1342 (N.D..
Ga 1974), ajj”d 514 F.2d 757 (5‘h Cir. 1975); and

5. Based on an analysis of these factors, the Court finds that a receiver should be
appointed because both the Plaintiff and the Defendants have demonstrated that (i) there is a
significant sum due Plaintiff and other creditors; (ii) that there is imminent danger of damage to
the stakeholders of the Defendants, which include the students that are enrolled in the
Defendants’ educational institutions (whether owned directly or through a limited liability
company ownership interest) (the “Institutions”); (iii) the Plaintit`f`s’ other legal remedies are not
adequate to protect their interests and the interests of other stakeholders, including the interests

of the students; (iv) a receiver will protect the interests of the Secured Lenders, the students, the

¢797048; 142$~0001] 2

 

 

case casew.:tsiwauuisinaw simms rileiieeoonsstsos namin>.ageio>agen)i Oi 40

Department of` Education, the accrediting agencies and the other stakeholders; (v) there is no
other adequate remedy available to the Plaintiffs and the Defendants because a bankruptcy filing
is not reasonable or practical in the circumstances; and (vi) the appointment of a receiver is
appropriate and necessary to preserve, manage and dispose of the assets in accordance with the
Credit Documents and to prevent waste; and

6. Mark E. Dottore is (i) a resident of Ohio; (ii) a disinterested person; and (iii) an
experienced and qualified receiver.

Accordingly, after due consideration and for good cause shown, pursuant to Rule 65 and
Rule 66 of the Federal Rules of` Civil Procedure, said Motion is hereby GRANTED.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

THAT:

l. Mark E. Dottore (the “Receiver”), whose business address is 2344 Canal Road,
Cleveland, Ohio 441 13, is hereby appointed the federal equity rcceiver, custodian and Liquidator
for South University of Ohio LLC, Dream Center Education Holdings LLC, The DC Art lnstitute
of Raleigh-Durham LLC, The DC Art lnstitute of Charlottc LLC, DC Art lnstitute of Char|eston
LLC, DC Art lnstitute of` Washington LLC, The Art lnstitute of Tennessee - Nashville LLC,
AiTN Restaurant LLC, The Art lnstitute of Colorado LLC, DC Art lnstitute of Phoenix LLC,
The Art lnstitute of Portland LLC, The Art lnstitute of` Seattle LLC, The Art lnstitute of
Pittsburgh, DC LLC, The Art lnstitute of Philadelphia, DC, LLC, DC Art institute of Fort
Lauderdale LLC, The lllinois lnstitute of` Art LLC, The Art lnstitute of Michigan LLC, The
illinois lnstitute of Art at Schaumberg LLC, DC Art lnstitute of Phoenix, LLC and its direct
subsidiaries the Art lnstitute of` Las chas LLC, the Art lnstitute of Indianapolis, LLC, and AiIN

Restaurant LLC; Dream Center Argosy University of Ca|if`omia LLC and its direct subsidiaries,

091048; uzs.ooon 3

 

case §asee\t;ii;eieii~omiiia\ionii> seems garmentth 4 ciancio?aseiiaagees Oi 40

Argosy Education Group LLC and AU Student Funding, LLC; Dream Center Education
Management LLC; and, South University of Michigan LLC (the “Receivership Entities”),
effective upon the Receiver’s posting of the bond as required below and taking the oath required
by law. The Receiver is hereby authorized to take possession and control of all of the real and
personal property arising out of, or pertaining to the Receivership Entities, including but not
limited to, any and all cash and cash deposits, receivables and accounts receivable, obligations or
commitments owed by any person or entity, including the United States Department of
Education, equipment, furniture, fixtures and deposit accounts held by third parties, the general
intangibles, any real property (the “Real Property”), any and all tax attributes, and all other
assets of whatever kind or nature belonging to the Receivership Entities and the Receiver shall
have all authority and power of a receiver under 28 U.S.C. §§ 754, 959 and 1692, Rule 66 of the
Federal Rules of Civil Procedure and Rule 66.l(d) of the Local Rules for the United States
District Court for the Northern District of Ohio, this Court’s inherent powers, and Ohio laws
where applicable (the “Receivership Authorities”), and as ordered further by this Court.
(Hereinafter, all of the assets described in this paragraph shall be referred to as the
“Receivership Property”).

i 2. The Receiver shall take immediate possession, contro|, management, operation
and charge of the Receivership Entities and its Receivership Property and maintain all such
entities and property in a Receivership Estate. This Court hereby vests the Receiver with
authority and jurisdiction over the Receivership Estate and the Receivership Property to the
maximum extent permitted by the Receivership Authorities, and hereby empowers and permits
the Receiver to take any and all actions necessary and proper to carry out the express provisions

of this Order, including but not limited to the following powers and duties:

|7970~|8; 1425-000" 4

L___

case easiec\i-::Lsao¢i®iiiitsimiw iamFiii\ie. Eiidde@oo¢iiasiiios mageiii?.agein>agama of 40

a. The Receiver shall take immediate possession, control,
management and charge of the Receivership Entities’ accounting books
and records of whatever nature and wherever located, in the possession
of the Receivership Entities or any other person or Entities, including all
information regarding the assets, liabilities, equity, income and expenses
of the Receivership Entities, The Receiver shall take immediate
possession, control, management and charge of all of the Receivership
Entities’s financial statements, ledgers and joumals, balance sheets, trial
balances, statements of cash flows, income statements, statements of
retained eamings, accounting journals and books of original entry,
including but not to (i) accounts receivable agings, rent rol|s, and any
other documentation which indicate the amounts owing from lessees and
other debtors of the Receivership Entities on accounts receivable and
from whom such amounts are or were owing and when any amounts
were collected and deposited; (ii) fixed asset ledgers, schedules, records,
documentation and/or appraisals of the Receivership Entities’s
equipment, motor vehicles, boats and their engines, accessories, furniture
inventory, fumishings, and supplies; (iii) inventory listings or other
detail; (iv) all information and documentation which relates or pertains to
any checking, saving, banking and money management accounts of any
kind or nature belonging to the Receivership Entities, or into which any
proceeds of the collection or sale of any asset of the Property have been
deposited; (v) all accounts payable documentation and information and
all correspondence or written documents regarding negotiations with
current accounts or proposed accounts; (vi) all information of whatever
type or nature, regarding the payroll and benefits of the employees of the
Receivership Entities, including wage or salary information, medical
insurance information, child support payments or other employee
deductions withheld or to be withheld, and all information regarding
withholding taxes whether federal, state, or local and any information
regarding any and all of the employer matching obligations or the
employer payroll tax obligations; (vii) all information and documentation
of any asset transfers by the Receivership Entities any time in the past;
(viii) all information and documentation regarding the federal, state and
local tax liabilities and tax attributes of the Receivership Entities,
including any and all federal, state and local tax returns filed or unfiled,
and any documents generated during the planning of any construction
project, including the Real Property, and the preparation and filing of tax
returns for the Receivership Entities; (ix) all contracts and leases
pertaining to the Property and/or to which Receivership Entities are a
party; (x) all information and documentation of any other financial
transaction or interest in and any asset of the Receivership Entities which
may be necessary or pertinent to the Receiver’s operation and
management of the Receivership Entities’s assets; and (xi) any
documentation that relates or pertains to the Receivership Entities and is
kept in the ordinary course of their business in connection with the

1797048; 1425-00011 5

ease Qa_@t:\l~'l$i©zi®ilzn§imeiw iEczi=#i\ie. Eile‘demiii¢iiiasiiioo maqein?.ageln>agalzz? 0i 40

|79704!; 1425-000|)

record-keeping or accounting The information described in this

subparagraph shall hereinafter be referred to as the “Books and
Records.”

b. The Receiver shall take immediate possession, control,
management and charge of the Property, including all assets and
property appertaining thereto consisting of all personal property, real
property (including leasehold interests), all cash or cash equivalents
including, but not limited to, rights, title and interest in and to all bank
accounts, all accounts and notes receivable, all inventory of any type or
nature, all fumiture, fixtures, equipment, computers (hardware and
software), and all general intangibles, including, but not limited to, all
licenses and liquor licenses applied for, owned or utilized by the
Receivership Entities, rights in leases, rights to proceeds from any
insurance or sales of equipment or other asset, all choses in action and
causes of action, including avoidance actions for transfers of any of the
assets of the Receivership Entities for less than equivalent value against
the transferees of those assets, and any other asset or interest owned by
the Receivership Entities or in which the Receivership Entities asserts an
interest which has any value which pertains to the Property, and the
Books and Records and the Property are hereby placed in custodia legis
and are subject to the exclusivejurisdiction of this Court. Receiver shall
not be charged with the responsibility to take possession of any real
estate or other assets which had or have existing hazardous or toxic
contamination nor shall the Receiver be required to take possession of
any hazardous or toxic materials owned or used by the Receivership
Entities. Should the Receiver elect to take possession of, or exercise his
dominion and control over, any real estate, hazardous or toxic materials,
pollutants or contaminants, he shall do so in his capacity as Receiver for
the Property.

c. The Receiver shall have the authority to operate and manage the
Receivership Entities and the Property as he deems prudent in his sole
discretion throughout the litigation, subject to further order of this Court.
The Receiver shall preserve and care for any and all of the Property and
utilize any and all of the Property to preserve and maximize the value of
the Property.

d. The Receiver shall secure the business premises, business
equipment, data and documents; take control of all means of
communication with students, investors, secured and unsecured lenders,
landlords, vendors, agents and others doing business with the
Receivership Entities (the “Business”). The Receiver shall have the
authority to communicate and negotiate with and enter into agreements
with the Department of Education regarding the “teach-out” or any other

CaSe QESBC\l-IJ].PIGW-WAEMD@\P ECG#\'|($ Fil€l%`tli=,\d(ll/lMZIB 7 Plajgél[Pa@el[D’dng$ Of 40

issue. The Receiver shall have the authority to take all reasonable and
necessary steps to wind-down and liquidate the business operations.

e. The Receiver shall have the authority, responsibility and duty to
review the participation of the directors, officers or managers of any
entity whose stock shares or membership interest he holds and based
upon his business judgment, to remove any director, officer or manager
and nominate and elect any replacement director, officer or manager.
However, the Receiver shall not remove any officer or director without
seeking and obtaining leave of Court. The Receiver is hereby authorized
to take any action, execute any document and do those things necessary
to transfer a stock interest to himself, or accept admission as a member
of any limited liability entity.

f. The Receiver shall succeed to management of each of the
Receivership Entities, to be the sole and exclusive managing member,
representative, custodian, and, its Liquidator, as that term is described in
each entity’s Operating Agreement, with the sole and exclusive power
and authority to manage and direct the business and financial affairs of
the Receivership Entities and its liquidation and wind-down, including
without limitation, the authority to petition for protection under the
Bankruptcy Code, ll U.S.C. §§ 101 et. seq. (the “Bankruptcy Code”)
for the Receivership Entities and in connection therewith be and be
deemed a debtor in possession for the Receivership Entities in
proceedings under the Bankruptcy Code, and prosecute such adversary
proceedings and other matters as may be permitted under the Code
and/or applicable law.

g. The Receiver may, without seeking further authorization from
this Court, file voluntary petitions for relief under title ll of the United
States Code (the “Bankruptcy Code”) for each of the Defendants and
for any entity whose membership interests are held in whole or in part by
Dream Holdings, If any of Defendants, or any of the entities whose
membership interests are held in whole or in part by Dream Holdings are
placed in bankruptcy proceedings, the Receiver may become the
management of any debtor in possession or may be appointed as the
trustee of the debtor, and is thus empowered to operate each of those
debtor entities as a debtor in possession, ln such a situation, the Receiver
shall have all of the powers and duties as provided a debtor in possession
under the Bankruptcy Code to the exclusion of any other person or
entity. Pursuant to Paragraph 2(e) above, the Receiver is vested with
management authority for the Defendants and all entities whose
membership interests are held in whole or in part by Dream Holdings
and may therefore file and manage a Chapter ll petition. See, In re
Bayou Group, LLC, 564 F.3d 54l, 548-49 (2nd Cir. 2009).

|79704!; leS-OOOI) 7

 

 

CaSe Q.€l$?»'o\]c;l@i©£l=®l§l!|i§l\mél‘$? lEEF¢?l\|S. Eile‘ijetDGlllllBEll$QB Cdeel[E’.&@€ll]?égél@ of 40

h. The Receiver shall, in his own business judgment, determine
whether to file a plan for liquidation and distribution of the Property, and
if the Receiver shall so determine, then in conjunction with and in
consultation with, the Receivership Entities’ secured and general
creditors, the Receiver shall submit such a plan to this Court for
approval.

i. The Receiver shall immediately implement the use of any state or
federal historic tax credits (the “Tax Credits”) that may be available to
the Receivership Entities and take all necessary actions to preserve the
value and prevent the waste of the Tax Credits.

j. The Receiver is authorized to collect all profits, rents, receivables
and revenues of any nature whatsoever generated from the Property
and/or the business operations of the Property and to pay all necessary
expenses relating to said operations, including his fees and the fees of his
attorneys, accountants and other professionals, as he deems prudent in
his sole discretion, from funds in his possession, whether such funds are
derived from the operation or the sale of the Property.

k. The Receiver shall have the authority without further order of this
Court to maintain or purchase insurance from any agent or carrier, of any
type reasonably necessary or desirable, on all the Property, subject to
maintaining adequate coverage appropriately and naming appropriate
loss payees as any properly perfected security interests provide within
the corresponding security agreement

l. The Receiver is authorized to establish or maintain one or more
bank accounts in the Receiver’s name for its operations as Receiver in
this matter at any federally insured bank as reasonably needed to engage
in business operations on behalf of the Property. The Receiver shall
keep a true and accurate account of any and all receipts and
disbursements which the Receiver shall receive or make as Receiver in
the course of the operation of the Property.

m. The Receiver is hereby authorized to negotiate, enter into and
execute leases of any portion or part of the premises of the Real Property
at rental rates and for terms of years consistent with those that the market
will bear, which he, in his business judgment concludes are in the best
interest of the creditors of the Receivership Estate.

n. The Receiver is authorized to negotiate and effect an orderly sale,
transfer, use or assignment of all or a portion of any of the Property in or
outside of the ordinary course of business of the Receivership Entities
and, from the proceeds thereof, to pay the secured and unsecured
indebtedness of the Property, including the Rea| Property. Payments to

(797|)43; 1425-0001| 8

CaSe QHSBBC\I-§l$£l®£l=GDN/H_BP\U}A`W lEQZF#l\|B. Ei|e‘ded)(llll§llBE]lSliQQ thQ'ellP.BgEll;PHgéfl£) Of 40

creditors by the Receiver shall include trade indebtedness which arises
during the course of the Receiver’s operation of the Property, which shall
be paid first from the sale proceeds, together with the fees and expenses
of the Receiver and his attomeys, accountants and other professionals
The Receiver is authorized to conduct such a sale of the Property in any
manner which he, in his good faith and reasonable discretion, believes
will maximize the proceeds received from the sale.

o. The Receiver is authorized to institute, prosecute, or intervene in
any lawsuit or summary proceeding against any other person(s) or
entity(ies) to preserve and/or maximize the value of the Property or to
obtain possession of any of the Property unlawfully in the possession of
third parties.

p. The Receiver is authorized but not required to defend actions
against the Property or the Receivership Entities and may incur expenses
to defend such actions to the extent that he believes, in his sole
discretion, it will protect and preserve the Property.

q. The Receiver is authorized to perform pursuant to the terms of
any existing contracts executed by the Receivership Entities in
connection with the Property to the extent that the Receiver determines,
in his sole discretion, that such performance will preserve and maximize
§ the value of the Property. The Receiver may reject contracts not deemed
l to be in the interest of creditors of the estate, and the holder of any
l contract so rejected shall be allowed a claim as an unsecured creditor of
the Property, said claim to be calculated consistent with the law.

r. The Receiver is authorized to employ any assistants, servants,
agents, tax accountants, financial accountants, attomeys, or other persons
deemed necessary or desirable to assist the Receiver in diligently
executing the duties imposed upon the Receiver by this Order and
pursuant to the Receivership Authorities.

s. The Receiver is authorized to repair the Property, and/or its
fixtures and appurtenances as needed. Such repairs shall be made at the
time and in the way that the Receiver, in his sole discretion, deems
reasonable and necessary in the circumstances Such repairs and
construction include the time and expense of relocating tenants or caring
for tenants while their suites are under construction

t. Any person or entity, other than the Receiver, is barred from
placing any of the Receivership Entities in bankruptcy proceedings,

|797048; 1415-000ll 9

§

CaSeQ@$SI-C'l\l-J;B_l:!l;Q¢DDME-IKIV| [EC|#:|\H).F]l|€ClleUUAH?oBlQlO Dbiijg@lD?nglDatQé.fBl Of 40

3. Notwithstanding the foregoing, the Receiver and the Receivership Estate shall not
be liable for the payment of taxes, assessments or utility charges pre-dating the date of this
Order. Any individual or entity receiving a copy of this Order is hereby enjoined and restrained
from discontinuing service to the Receiver or the Receivership Estate based upon the non-
payment of such taxes or utilities prior to the date of this Order and from attempting to collect
taxes and utility charges from the Receiver pre-dating the date of this Order.

4. No provision of this Order shall be deemed by any federal, state, or local
governmental agency, or accrediting agency, as having triggered a substantive change of
ownership or control requiring the approval of such agency; further, the actions taken by the
Receiver during the course of the receivership shall not be taken into account by any such agency
in any future determination of whether the Receiver is qualified to hold the stock or membership
interest of, or serve in any capacity with, an institution approved or regulated by that agency,

5. The Receiver shall not be deemed, nor or at any point in the future, to exercise, or
have exercised, “substantial control” as that term is defined in 20 U.S.C. § 1099c and 34 C.F.R.
§ 668.174, over the Receivership Entities, the Business, the Receivership Estate, or the
Receivership Property based upon the Receiver’s appointment by this Court or subsequent
involvement in the operation and management of the Business and the Receivership Property.

6. The Receiver may obtain unsecured credit and incur unsecured debt in the
ordinary course of business of this title and said unsecured debt shall be a lien shall be a charge
upon all property of whatsoever kind or nature in the Receivership Estate and the lien shall
extend to all proceeds of or arising from the Receivership Property or any other property in the

Receivership Estate, including all after-acquired property which but for the date of the

¢797048; 1425-000I) l 0

CaSeQi$QZ-€tl§l.'$_l:¢WDUME-IK|V| USC|#:|\H).H|€U|€GUZLZH$BLQU DEJ@§.|[PB€||P$Q§.B& Of 40

acquisition would have been Receivership Property in the Receivership Estate, second in priority
to the Receiver’s lien for fees and expenses set forth in Paragraph 25 of this Order.

7. lf the Receiver is unable to obtain unsecured credit consistent with the terms and
conditions set forth in Paragraph 8 above, this Court, after notice and a hearing, may authorize
the obtaining of credit or the incurring of debt on such other terms and conditions as are
equitable in the circumstances, including the granting of a lien secured by property of the
Receivership Estate that is not otherwise subject to a lien or secured by ajunior lien on property
of the estate that is subject to a lien. The Court, after notice and a hearing, may authorize the
obtaining of credit or the incurring of debt secured by a senior or equal lien on property of the
estate that is subject to a lien only if it is equitable in the circumstances and only if the holder of
any lien on property receives adequate protection.

8. The reversal or modification on appeal of an authorization given to the Receiver
to obtain credit or incur debt, or of a grant by this Court of a priority or a lien, does not affect the
validity of any debt so incurred, or any priority or lien so granted, to an entity that extended such
l credit in good faith, whether or not such entity knew of the pendency of the appeal, unless such

authorization and the incurring of such debt, or the granting of such priority or lien, were stayed
pending appeal.

9. The Receivership Entities and any persons, firms or entities acting under the
direction of such Receivership Entities, and any third parties, persons, firms or entities, shall,
upon presentation of a copy of this Order, identify the location of and deliver to the Receiver,
any and all receivership property, both the Books and Records and the Property, in the
possession or under the control of such parties; and all persons are enjoined and restrained: (a)

l from payment of any amounts owing to the Receivership Entities relating to the Property to

|797048; NZ$»DM|| l l

 

CaSeQ&$Q%Cll-JJHI:¢Q£UDME-IK|V| EEJCWZ|\&).ElleUl€OU4BHH.912 §b_@@l[]?$fgell?£_#ga£$ Of 40

anyone other than the Receiver; and (b) from in any way disturbing or interfering with the
collection, management or sale of any of the Property.

lO. All creditors, claimants, bodies politic, parties in interest, and their respective
attomeys, servants, agents, and employees, and all other persons, firms, and corporations be, and
they hereby are, jointly and severally, enjoined and stayed from commencing or continuing any
action at law or suit or proceeding in equity to foreclose any lien or enforce any claim against the
Property, or its Books and Records or Property, or against the Receiver, in any couit. The parties
are further stayed from executing or issuing or causing the execution or issuance out of any court
of any writ, process, summons, attachment, subpoena, replevin, execution, or other process for
the purpose of impounding or taking possession of or interfering with, or enforcing any claim or
lien upon the Property owned by or in the possession of the Receivership Entities, or the
Receiver, and from doing any act or thing whatsoever to interfere with the Receiver in the
discharge of his duties in this proceedings or with the exclusivejurisdiction of this Court over the
Property, its Books and Records and Property and the said Receiver,

l l. Parties in this case and their respective attomeys, servants, agents, and employees,
and all other persons, firms, and corporations be, and they hereby are, jointly and severally,
enjoined and stayed from commencing any action at law or suit or proceeding in equity in any
court or to prosecute any claim, or to execute or issue or cause the execution or issuance out of
any court of any writ, process, summons, attachment or subpoena, against Mark E. Dottore, the
individual, or any entities in which he holds an interest, without first obtaining permission of this
appointing Court. Such a lawsuit may be used to intimidate the Receiver and therefore interfere
with the discharge of his duties in this proceeding Upon a request to sue Mark E. Dottore, the

individual, or an entities in which he holds an interest, by any party, the Court will undertake a

¢191043; iazs-oooii l 2

CaSeQa.§Q;Cll-lZB_ECQZDDME-MKW| UEJC|#Z|\BJF_|i|e¢lleGUAH?oHLQlB 9&@@1[1?3@€|9&§@120 of 40

review of the facts and circumstances, and upon notice and hearing, determine whether the suit is
meritorious or interposed for the purpose of harassment of the Receiver,

12. The Receivership Entities and its agents and employees, and any other party, shall
turn over to the Receiver, as soon as possible or within three (3) days from the date of this Order,
any and all Books and Records.

13. The Receivership Entities and its agents and employees, and any other party, shall
turn over to the Receiver, as soon as possible or within three (3) days from the date of this Order,
all sums in existence on the date hereof that are related or pertain to, or derived from the
Property, including, but not limited to (a) all cash on hand; (b) all cash equivalents and
negotiable instruments (such as checks, notes, drafts or other related documents or instruments);
and (c) all sums held in accounts in any financial institutions, including but not limited to, all
sums of any kind relating to the use, enjoyment, possession, improvement or occupancy of all or
any portion of the Property.

l4. Except as directed by the Receiver, the Receivership Entities, its affiliates, agents,
officers, directors, shareholders, members, employees, representatives or creditors, and all other
persons or entities, are hereby prohibited from taking any act for or on behalf of the Receivership
Entities, interfering in any way with the acts of the Receiver, and from in any way, manner or
means wasting, disposing of, transferring, selling, assigning, pledging, canceling, concealing,
interfering with, or hypothecating any of the Books and Records or the Property. Upon the
request of the Receiver, the foregoing persons and entities shall cooperate and affirmatively
assist the Receiver in making available to the Receiver or his agents, the Books and Records and
the Property. Nothing in this paragraph shall be construed to require a waiver of any attomey-

client privilege.

mms; iazs-oooii 13

caseQase;Ci/:-Jia-cszr)oiiie-iziam messrs mieiiieoma/aaem naaeioimeieag@izii Oi 40

15. The Receiver, and his agents, including his attorneys and any accountants or other
professionals that are appointed by the Court, shall be entitled to reasonable compensation for
services rendered and reimbursement for expenses incurred which are (a) related to the
Receiver’s duties, rights, and obligations under this order or any future orders of the Court and
applicable law; (b) related to the administration, management, protection or liquidation of the
Property; or (c) related to the defense or prosecution of any claim or suit brought by or against
the Receiver or by the Receiver against any person or entities, Such compensation of the
Receiver and his agents, his counsel and his accountants shall be paid consistent with the
Receivership Authorities, Paragraphs 16 through l9 of this Order Appointing Receiver and
awarded from the Receivership Estate. As and for the payment of the Receiver’s fees and
expenses and the fees and expenses of his attomeys, accountants and other professionals, the
Receiver is hereby granted a lien upon all of the Assets in the Receivership Estate, which lien
shall be a charge upon all property of whatsoever kind or nature in the Receivership Estate and
the lien shall extend to all proceeds of or arising from the Assets or other property in the
Receivership Estate, including all after-acquired property which but for the date of the
acquisition would have been an Asset of the Receivership Estate. lf the Receivership Estate does
not have funds to pay the fees and expenses of the Receiver and his attomeys, accountants and
other professionals, those fees will be assessed as costs of this case.

l6. The Receiver shall be compensated at his normal hourly billing rate, which is the
rate he charges in cases of like kind and complexity. At this time, the Receiver’s billing rate is
$400.00 per hour plus reimbursement for all reasonable and necessary out of pocket costs and

expenses.

1797048; 1425-000" 14

CaseQese¢etiliQriiszDotAilI>-MKM mcm:i\a)rii|etlieomraa&aw pa@éin?melpa@elaa 0i 40

l7. From time to time, the Receiver utilizes the assistance and expertise of persons on
the payroll of his companies. These individuals are billed hourly as follows: administrative
personnel ($125.00); Thomas Dottore ($300.00) and Charles Dottore (S300.00). lf the services
of others are required, they will be billed at an hourly rate consistent with or below the rates
charged by others in this community with similar skills and ability, as is true with all hourly rates
charged under this Order.

l8. Routine accounting services are included in the rates charged by the Receiver.
Routine accounting services include bookkeeping, bank account review and reconciliation, and
the filing of periodic reports required by this Order and under the Receivership Authorities. The
filing of tax retums, other governmental reporting requirements, assistance to any governmental
law enforcement agency, and other non-bookkeeping accounting functions will be charged at
ordinary, hourly rates. The Receiver will utilize the services of Mr. David S. Linscott, CPA,
CIRA, at the rate of $325.00 per hour.

19. The Receiver and his attomeys, accountants, or other professionals hired by him,
may, at the Receiver’s option, file with this Court monthly applications (or less frequent, if he
deems appropriate), for payment of fees and expenses incurred in the conduct of this
Receivership Estate, and each such application shall be served via U.S. Mail upon the Plaintiff,
the Defendants, and other interested parties who have requested that such applications be served
upon them. The Receiver shall be authorized to pay the fees and expenses requested by the
Receiver or his attomeys, accountants or other professionals in any such application after ten
(10) days have expired after service has been effected, without further order of this Court. lf any
party or person shall file an objection to the fees and expenses of the Receiver, or of his

attomeys, accountants or other professionals, the Court shall consider the objection in the

|797048; l425-0001 ) l 5

CaSeQa$B%Cll-IQH|:Q@DIAB-IK|V| EENI#Z|\B).F_|l|eCll€OIMHFoH.QLG 90@@1[]?3@€|96{@€123 Of 40

ordinary course. Pending consideration of the objection, the Receiver shall be authorized to pay
any portion of the fees and expenses not subject to the objection,

20. The Receiver shall have full and unrestricted access to all of the Property, and the
Receivership Entities and its officers, directors, shareholders, employees and agents, and any
other party, are directed to take all steps necessary to give the Receiver access to the premises
and to give the Receiver all keys to the facilities.

21. Nothing in this Order shall be read or interpreted as requiring Plaintiff to continue
to extend credit to the Receivership Entities and Plaintiff shall continue to have all rights and
remedies to which it is entitled under its agreements with Defendants and pursuant to the
Receivership Authorities and subject to the terms of this Order.

22. The Receiver may, from time to time, make payments to creditors on account of
pre-receivership claims, especially secured creditors, according to their interests as they may
appear. The Receiver, in his sole discretion, shall determine when or if it is appropriate to make
payments to creditors, if any. All payments made prior to the conclusion of the Receivership
shall be made after application to the Court and pursuant to Court Order.

23. The Receiver shall, under his authority to operate and manage the businesses of
the Receivership Entities, operate and manage such businesses in compliance with applicable
statutes. Nothing in this Order shall be read or interpreted, however, to abrogate the Receiver’s
immunities from personal liability for conduct related to his receivership duties.

24. The Bond of the Receiver is set at $100.00.

25. The Court retains jurisdiction with respect to any matters addressed in this Order,

including without limitation any and all matters relating to or affecting the Receivership Estate,

l79704|; |425~000|1 l 6

j

' CaseQese:cl¢Ji_erszDotAiE-MKM EE)cH#i\B).F_ii'ledieolM&aaal? pa@éiu?a@elpat;ielaa 0i 40

the Property, the Receiver and the scope of authority granted the Receiver hereunder 'l` he terms
of this Order s.liail continue in full force and effect unless find until further order of this Court.

l:sigiiature page to f`ollow]

1 d/‘\
ir is so oRi)ERi§i) this 13 day or M WWY' ,20'19.

CJWM @\ ~@>»7/4>

S“.I)lS"`.`.lRl(. fJUDGl£
firms sues-a new a~. POLMSB~

 

maris material g l 7

 

isn (Rev 06/1§§33€ 2119'CV'11194'D'\/'L'MKHI\EQF@BGEHME§/lQ P@Qiftl§?n€ii%cial§i§i@£o?t§? 01°40

The .IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of_court. This form, approved by the Judicia| Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose Oflnltlatlllg lh€ ClVll docket Sh€€i. (S/;`l;' ll\/'S'l`l€l/(s"/`[()NS ()N N/fX/'[’A(]l;`()l" 'l'H[S ["()RM.)

 

l. (a) PLAI NTIFFS DEFENDANTS _ _
David Michael Powell, 3377 E||is Park Drive Burton Michigan 48519 Argosy University, Dream Center Education Holdings, Dottore Companies LLC.,
810-814-2055 and the U.S.Department of Education

(b) County of Residence of First Listed Plaintiff W(E
(l;`X(,'/;'I’TlN U.S. l’LA/N'l'll"["(,'ASL.)

County of Residence of First Listed Defendant .

(lN US PLAINTIFF (`,ASES ON[,Y)

NOTE: IN LAND CONDEMNATlON CASES, USE THE LOCAT|ON OF
THE TRACT OF LAND lNVOLVED_

 
 

 

 

 

(C) Attorneys (/"/`i'm Name, Addre.\'.\', and Telephr)ne Number) Attorneys (/_/`Knr)wn)
". BAS|S OF JURlSDICTlON (1)/ace an “X" in One Box Only) HI. CITlZENSHIP OF PRINCIPAL PARTIES (Place an “X" in ()ne Box_/i)r l’/amli[f
(l"'r)r Diversity Ca.\'e.r Only) and One an_/br Defendanl)
m l U.S. Government - 3 Federal Qiiestioii P F DEF PTF DEF
Plaintiff (U.S. Government Nr)t a l’arty) Citizen of This State 'l m l lncorporated or Principal Place n 4 m 4
of Biisiness ln This State
l:l 2 U.S. Government m 4 Diversity Citizen of Anotlier State n 2 m 2 lncorporated and Principal Place m 5 %5
Defendant ([ndi`cale Citizenship Q/`l’arI/e.\' in llem [[l) of Business ln Another State
Citizeii or Subject ofa m 3 l:l 3 Foreign Nation m 6 l:l6
Foreign Country

 

 

lV. NATURE OF SUlT (Pla

)nly) Click here for; Natre of Suit Coe D

    

 
 
 

  

ce an HX" in ()ne Bl)x(

escri tions.

       

     
 

        
    
      
   

 
      

  

 

  
   

ij l |0 lnsurance PERSONAL lNJURY PERSONAL lNJURY E625 Drug Related Seizlire m 422 Appeal 28 USC 158' D375 False Claims Act
120 Marine E310 Airplaiie m 365 Personal lnjury - of Property 21 USC 881 m 423 Witlidrawal m 376 Qui Tam (31 USC
m l30 Miller Act E315 Airplaiie Product Product Liability D690 Other 28 USC 157 3729(3))
m 140 Negotiable instrument Liability m 367 Health Care/ E400 State Reappoltionment
m l50 Recovery oi`Overpaymeiit U320 Assault, label & Pliarmaceutical §, . `» ' E4lo Ami¥l'll$f
& Eiit`orcement ofJiidginent Slander Persoiial lnjury m 820 Copyrig its U430 Banks and Banking
m l51 l\/ledicare Act E330 Federal Employers’ Product Liability m 830 Patent U450 Coinmerce
|:| 152 Recovery of Defaulted Liability n 368 Asbestos Personal n 835 Pateiit - Abbreviated E460 Deportation
Student Loans D340 Marine Injury Product New Drug Application E470 Racketeer liifluenced and
(Excludes Veterans) E345 Marine Product Liability E840 Trademark Corrupt Organizations
m 153 Recoveiy of Overpayment Liability PERSONAL PROPERTY __ ,;\ ,_l _ .L§ .. .. , , .s.t .. .. 480 COnSllm€l’ Credlf
of Veteran`s Benefits E350 Motor Veliicle n 370 Other Fraud E]710 Fair Labor Slandards n 86l l-I (l 395ff) E490 Cable/Sat TV
m 160 Stockholders’ Suits E355 Motor Veliicle n 371 Trut|i in Lending Act E862 Black Lung (923) m 850 Securities/Commodities/
- l90 Other Contract Product Liability n 380 Other Personal D720 Labor/Management D863 DlWC/DlWW (405(g)) Excliange
m 195 Contract Product Liabi|ity E360 Other Personal Property Damage Relations m 864 SSlD Title XVl m 890 Other Statutory Actions
m 196 Franchise lnjury m 385 Property Damage E740 Railway Labor Act ESGS RSI (405(g)) E891 Agricu|tural Acts
E362 Personal lnjury - Product Liabiliiy E751 Fainily and Medica| U893 Environinenta| Matters
Medical Ma| ractice Leave Act U895 Freedom of Information

     

        

 
   

 

 

 

 

 

7 ’ REAL PRO`PERTY ~ PRISONERPET]TIONS E790 Other Labor Litigation Act
2|0 Land Condeinnatioii U440 Other Civil Rights Habeas C rpus: E79l Emp|oyee Retireinent |:] 870 Taxes (U.S. Plaintiff m 896 Arbitratioii
l:] 220 Foreclosui'e U44l Voting m 463 Alieii Detainee lncoine Security Act or Defendant) E899 Adininistrative Procedure
m 230 Reiit Lease & Ejectmeiit E442 Employinent m 510 Motions to Vacate [:]871 lRS*Tliird Party Act/Review or Appeal of
m 240 Tons to Land E443 Housing/ Sentence 26 USC 7609 Agency Decision
m 245 Ton Product Liability Accommodations m 530 General U950 Constitutionality of
m 290 All Other Real Property E445 Amer, w/Disabilities - m 535 Death Penalty . State Statutes
Employmem Other: l 462 Naturalization Application
U446 Amer. w/Disabilities - l:] 540 Mandamus & Other U465 Other lmmigratioii
Other m 550 Civil Rights Actions
D448 Education m 555 Prisoii Condilion
l:| 560 Civil Deiamee -
Coiiditions of
Conlineinent
V. ORlGlN (i)/ace an “X" in ()ne Br)x Only)
- 1 Original l:l 2 Removed from l:l 3 Remanded from l:] 4 Reinstated or [] 5 Transferred from l:l 6 l\/lultidistrict l:l 8 MultidiStriCt
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation ~
(speci'fy) Transfer Direct File

 

Cit€ the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

190, 60, 152, 190, 195, 360,448,450, The Revised Model of Buisness Act, 48 CFR 31.303 a, b 48 CFR 1.101 48 CFR 4 Subpart 4.5, 4.6, 4.8,
Brief description of cause:

Breach of Educational Contract with Higher Edcuation Provider

Vl. CAUSE OF ACTION

 

 

 

VII. REQUESTED lN [] CHECK iF THis is A CLASS ACTioN DEMAND $ CHECK YES Only if demanded in Complaint
C()MpLAlNT: uNDER RULE 23, F.R.Cv.P. .iiinv nEMANi): l Yes I:]No
Vlll. RELATED CASE(S) g ` v
lF ANY me "mmcmm"): _iuDGE DoCi<ET NUMBER

 

 

 
   

FOR OFF E USE 0 LY

RECEIPT # AMOUNT APPLYING lFP _lUDGE MAG. JUDGE

 

CaS€ 2219-CV-11194-Dl\/|L-l\/| l\/l

ECF No. 1 filed 04/25/19 Page|D.4O Page 40 of 40
PURSUANT T0 LOCAL RULE 83.11

1. ls this a case that has been previously dismissed? |:| Y€S

|___]No

lf yes, give the following information:

Coun:

 

Case No.:

 

Judge:

 

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other |:| Yes
court, including state court? (Companion cases are matters in Which |:| NO
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same
transaction or occurrence.)

lf yes, give the following information:

Court:

 

Case No.:

 

Judge;

 

Notes :

 

